EAGLES, Judge.
In his first assignment of error defendant argues that the trial court erred by “instructing the jury, as part of an anti-deadlock instruction, that ‘the main purpose’ of trying to reconcile differences in further deliberations was to avoid an expensive retrial.” We agree.
The trial judge’s instruction that the jury should try to reconcile its differences because of the expense of a retrial, given after the foreperson announced they were unable to agree, constituted prejudicial error under opinions of both our Supreme Court and this Court. E.g. State v. Lipford, 302 N.C. 391, 276 S.E.2d 161 (1981); State v. Easterling, 300 N.C. 594, 268 S.E.2d 800 (1980); and State v. Johnson, 80 N.C. App. 311, 341 S.E.2d 770 (1986). Accordingly, defendant must receive a new trial.
We do not address the defendant’s remaining arguments as they may not arise at retrial.
New trial.
Judge GREENE concurs.
Judge LEWIS dissents.